   8:21-cr-00229-RFR-SMB Doc # 20 Filed: 08/26/21 Page 1 of 1 - Page ID # 24




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                   8:21CR229

       vs.
                                                                    ORDER
VICTOR ZAMORA DURAN,

                     Defendant.


       THIS MATTER is before the court on the motion of Yvonne D. Sosa to withdraw as
counsel for the defendant, Victor Zamora Duran (Filing No. 19). Thomas O. Campbell has filed
an entry of appearance as retained counsel for Victor Zamora Duran. Therefore, Yvonne D.
Sosa’s motion to withdraw (Filing No. 19) will be granted.
       Yvonne D. Sosa shall forthwith provide Thomas O. Campbell any discovery materials
provided to the defendant by the government and any such other materials obtained by Yvonne
D. Sosa which are material to Victor Zamora Duran’s defense.
       The clerk shall provide a copy of this order to Thomas O. Campbell.
       IT IS SO ORDERED.

       Dated this 26th day of August, 2021.

                                                   BY THE COURT:

                                                   s/ Susan M. Bazis
                                                   United States Magistrate Judge
